EXHIBIT 10.1

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”), dated as of the effective
date shown on the signature page (“Effective Date”), is between Richard A.
Dinkel, whose address is 5905 S. Meadow Lark Pl, Castle Rock, CO 80109
(“CONSULTANT”), and Evolving Systems, Inc., a corporation organized under the
laws of the state of Delaware, having offices at 9777 Pyramid Court, Englewood,
CO 80112 (“EVOLVING SYSTEMS”).

 

EVOLVING SYSTEMS wishes to engage CONSULTANT to provide certain consulting
services.  CONSULTANT wishes to perform services as a consultant for EVOLVING
SYSTEMS.

 

In consideration of the above recitals and the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

 

1. Engagement as CONSULTANT.  EVOLVING SYSTEMS retains CONSULTANT to provide
consulting services as described in Attachment A (the “Authorization”), and
CONSULTANT agrees to perform such services, subject to the terms and conditions
of this Agreement.

 

EVOLVING SYSTEMS agrees to give CONSULTANT as much advance notice as is
reasonably feasible of meetings, and to work with CONSULTANT to schedule other
consultations at convenient times.

 

2.  Payment.  CONSULTANT will be paid for services performed under this
Agreement as specifically described in Attachment A.  Subject to the conditions
below, EVOLVING SYSTEMS will also reimburse CONSULTANT for reasonable
pre-approved actual out-of-pocket expenses incurred by CONSULTANT in connection
with the performance of services under this Agreement.  Travel related expenses
will be reimbursed in accordance with EVOLVING SYSTEMS’ travel policies.
CONSULTANT will submit invoices or other documentation of the expense to
EVOLVING SYSTEMS.  EVOLVING SYSTEMS will pay CONSULTANT for services rendered
and authorized expenses within ten (10) days after receipt of a statement
submitted as provided above.

 

3.  Confidentiality; Ownership of Intellectual Property.

 

a.              CONSULTANT acknowledges that he may be exposed to certain
confidential and proprietary information and trade secrets of EVOLVING SYSTEMS
and its customers during the course of performing services under this Agreement.
CONSULTANT further acknowledges that his  performance of services under this
Agreement may result in certain inventions, discoveries or improvements or the
creation of materials that are patentable, copyrightable or constitute trade
secrets.  In partial consideration of the terms of this Agreement, CONSULTANT
agrees to execute and strictly observe the “Non-Disclosure and Proprietary
Information Agreement” attached as Attachment B, (the “Mutual Non-Disclosure
Agreement”).  CONSULTANT agrees to promptly execute any additional agreements or
documents at the request of EVOLVING SYSTEMS or a customer of EVOLVING SYSTEMS
pertaining to the protection of confidential or proprietary information in
connection with work performed by CONSULTANT under this Agreement.

 

b.              Notwithstanding the above, CONSULTANT will continue to own all
right, title and interest in all pre-existing materials and knowledge and
know-how developed by CONSULTANT prior to the execution of this Agreement, as
well as all materials, knowledge and know-how developed by CONSULTANT
independently from CONSULTANT’s performance under this Agreement.  In addition,
CONSULTANT may freely use and disclose, in the performance of work for others,
his general skills, knowledge, experience and know-how, including, without
limitation, general processes, concepts, methods, techniques, ideas and other
residual information gained or learned in CONSULTANT’s performance under this
Agreement, but only to the extent CONSULTANT does not breach the confidentiality
provisions described in Section 3(a).

 

--------------------------------------------------------------------------------


 

c.               Upon completion of each project, CONSULTANT will return to
EVOLVING SYSTEMS all documents, programs and other materials pertaining to the
project.

 

4.  Independent Contractor.

 

a.              CONSULTANT acknowledges and agrees that he is an independent
contractor and not an employee of EVOLVING SYSTEMS. Nothing in this Agreement
will be interpreted or construed as creating or establishing the relationship of
an employer and employee between EVOLVING SYSTEMS and CONSULTANT.

 

b.              CONSULTANT will not be entitled to any of the benefits which
EVOLVING SYSTEMS may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement benefits.
CONSULTANT is not authorized to make any representation, contract or commitment
on behalf of EVOLVING SYSTEMS unless specifically requested or authorized in
writing to do so by an EVOLVING SYSTEMS officer. Subject to the confidentiality
obligations described in this Agreement, CONSULTANT acknowledges and agrees that
he is obligated to report as income all consideration that he receives under
this Agreement, and that he will pay all self-employment and other taxes related
to the consideration paid to him by the Company and that he is not entitled to
unemployment insurance benefits.  EVOLVING SYSTEMS will regularly report amounts
paid to CONSULTANT as required by law. CONSULTANT agrees to indemnify EVOLVING
SYSTEMS and hold it harmless to the extent any obligation imposed on EVOLVING
SYSTEMS to pay withholding taxes or similar items or resulting from CONSULTANT
being determined not to be an independent contractor.

 

c.               CONSULTANT is free to enter into other activities to provide
consulting services to other businesses, entities or individuals during the term
of this Agreement, unless such activities would violate the provisions of this
Agreement, would induce CONSULTANT to breach this Agreement or would prevent or
restrict CONSULTANT from satisfying CONSULTANT’s obligations under this
Agreement.  CONSULTANT agrees not to work for or be employed by or perform
services to any third party, entity or individual that develops, markets or
sells products to services that are in competition with EVOLVING SYSTEMS during
the term of this Agreement.

 

5.  Indemnification.  Each party agrees to defend, indemnify, and hold the other
party harmless from any claims, actions, demands, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) to the extent arising from the
gross negligence or willful misconduct of the other party, its employees or
agents, which result in injury to persons or real property.

 

6.  Limitation on Assignments and Subcontracts.  CONSULTANT will not assign or
subcontract any of his rights, obligations or duties under this Agreement or
under any Authorization.  Except as noted in an Authorization, all work relating
to any Authorization under this Agreement will be performed personally by
CONSULTANT.  To the extent work is an Authorization permits CONSULTANT to engage
the services of a third party, CONSULTANT will supervise and remain responsible
for the performance of such work.

 

7.  Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, INDIRECT DAMAGES, OR LOSS OF
PROFITS, REVENUE, DATA OR USE, REGARDLESS OR ANY KNOWLEDGE OR NOTIFICATION OF
THE LIKELIHOOD OF SUCH DAMAGES OCCURRING. SAVE IN RELATION TO (I) A BREACH OF
THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS AGREEMENT, (II) FRAUD OR
FRAUDULENT MISPRESENTATION, OR (III) ANY OTHER LIABILITY THAT CANNOT BE EXCLUDED
AT LAW, THE TOTAL LIABILITY OF EACH PARTY, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE SHALL IN NO CIRCUMSTANCES EXCEED THE AMOUNT OF FEES
PAID TO CONSULTANT UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

8. Term.  The term of this Agreement will commence with effect from 1
October 2017 to 31 March 2018. Either party may terminate this Agreement prior
to expiration of the term by providing the other party with thirty (30) days’
written notice.  Unless such termination is as a result of CONSULTANT’s failure
to perform his obligations, EVOLVING SYSTEMS will be obligated to pay
CONSULTANT’s compensation through the date of termination, and expenses incurred
by CONSULTANT prior to the date of such termination.  The termination of this
Agreement will not prejudice the rights or remedies of EVOLVING SYSTEMS on
account of any failure of CONSULTANT to perform his obligations under this
Agreement.

 

9. Modification. This Agreement may not be modified, except in a written
modification executed by CONSULTANT and an authorized officer of EVOLVING
SYSTEMS.  If any particular provision or portion of a provision of this
Agreement is adjudicated to be unenforceable or invalid, the remainder of such
agreement will be enforced as fully as possible and the unenforceable provision
will be deemed to be modified to the limited extent required to permit its
enforcement in the manner most closely approximating the intention of the
parties expressed therein.

 

10. Governing Law, Jurisdiction and Venue. This Agreement will be construed
under the laws of Colorado.  Enforcement may be sought in Douglas County,
Colorado, where the parties both consent to exclusive jurisdiction.

 

11. Notices.  Any Authorization, statement, payment or other notices under this
Agreement will be deemed given if delivered personally or by overnight courier
service to the parties at the addresses stated above or such other address as
either party may designate by notice as provided in this section.

 

12. Survival.  The terms and provisions of Sections 3, 4, 5, 7 and 10 will
survive the termination or expiration of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of October 1,
2017 (Effective Date).

 

EVOLVING SYSTEMS, INC.

Richard A. Dinkel

 

 

 

By:

/s/ JULIE GOSAL HOARAU

 

By:

/s/ RICHARD A. DINKEL

Name:

Julie Gosal Hoarau

 

Name:

Richard A. Dinkel

Title:

SVP Finance

 

 

 

--------------------------------------------------------------------------------


 

Attachment A - Authorization

 

Richard A. Dinkel

 

Description of Services to be provided:  CONSULTANT agrees to provide financial
consulting services to EVOLVING SYSTEMS upon the company’s request, including,
but not limited to the following:

 

Non-Compensated Milestones: Targeted for end of September. For the avoidance of
any doubt, no additional compensation will be granted for additional work
performed on these milestones:

 

1.              Lumata Valuation report approved (30 September 2017);

 

2.              Lumata Opening entries (30 September 2017);

 

3.              Manage, complete and transition the 2017 interim SOX audit (30
September 2017);

 

4.              File the 2016 UK Statutory reports for Evolving Systems Ltd. and
Evolving Systems Holdings Ltd. (30 September 2017);

 

Compensated Milestones:

 

1.              File the 2017 USA tax return (14 October 2017);

 

2.              Close and transition the September 2017 accounting period
(preliminary close 13 October 2017, final close 20 October 2017);

 

3.              Complete and transition the preparation of the Q3 2017 Tax
Provision (initial 14 October 2017, final 20 October 2017);

 

4.              Complete and transition the Q3 2017 10Q (23 October 2017);

 

5.              Lumata 8-K/A (14 November 2017); and

 

6.              Lumata Financial Statements on Netsuite (1 November 2017);

 

Compensation: As each Compensated Milestone is completed (1 through 6), EVOLVING
SYSTEMS will pay the CONSULTANT $8,333.33 per milestone. The consultant will
send the Company an invoice informing the Company that the milestone has been
reached. Milestone payments are due at a NET 10 days term, payable within 10
days from the invoice date. As the milestones are completed, CONSULTANT will
provide EVOLVING SYSTEMS with an accounting of the services provided and
reimbursable expenses incurred.

 

In addition, the consultant will earn an additional sum of $10,000 in total paid
ratably every month over a 6 month period (or $1,666.67 monthly), as
compensation for time spent assisting the Company with additional questions.

 

Travel time to the Englewood Office will not be chargeable unless specifically
agreed to in writing by EVOLVING SYSTEMS.

 

Miscellaneous:

 

EVOLVING SYSTEMS will provide CONSULTANT with a laptop computer. CONSULTANT will
provide all other basic office supplies. EVOLVING SYSTEMS will provide, or
reimburse CONSULTANT for, any specialized equipment required to perform a
particular project.  EVOLVING SYSTEMS will reimburse CONSULTANT for monthly cell
phone and data plan expenses specifically related to performing services under
this Agreement.

 

CONSULTANT: Richard A. Dinkel

 

 

 

/s/ RICHARD A. DINKEL

 

By: Richard A. Dinkel

 

 

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ JULIE GOSAL HOARAU

 

 

Julie Gosal Hoarau

 

Title:

SVP Finance

 

 

--------------------------------------------------------------------------------


 

Attachment B

 

MUTUAL NONDISCLOSURE AGREEMENT

 

THIS AGREEMENT is entered into between RICHARD A. DINKEL and EVOLVING
SYSTEMS, INC. as of the Effective Date noted on the signature page.

 

RECITALS

 

The parties contemplate entering into a business relationship (“Purpose”) during
which one party (“Disclosing Party”) may disclose to the other party (“Receiving
Party”) certain confidential or proprietary information; and

 

With respect to the information exchanged between the parties, the parties agree
as follows:

 

1.                                      Definition of Confidential Information.
“Confidential Information” means information, including, but not be limited to,
performance, sales, financial, contractual and special marketing information,
ideas, technical data, and concepts originated by the Disclosing Party and
furnished to a Receiving Party, whether orally, in writing or any other medium,
which information the Disclosing Party desires to protect against unrestricted
disclosure or competitive use which (i) has not previously been published or
otherwise disclosed to the general public, (ii) has not previously been made
available without restriction to the Receiving Party or others, (iii) is marked
as, indicated as, or could be reasonably construed to be confidential or
proprietary.

 

2.                                      Obligation to Maintain Confidentiality
and Limitation on Use.  The Receiving Party will:

 

a.                                      hold the Confidential Information in
confidence, exercising a degree of care not less than the care used by such
party to protect its own proprietary or confidential information that it does
not wish to disclose, and in no event less than a reasonable degree of care;

 

b.                                      restrict disclosure of the Confidential
Information solely to those Representatives with a need to know and not disclose
it to any other person;

 

c.                                       advise those Representatives of their
obligations with respect to the Confidential Information; and

 

d.                                      use the Confidential Information only in
connection with the Purpose and reproduce such Confidential Information only to
the extent necessary for such Purpose.

 

The term “Representatives” means the Affiliates of either party and the
respective directors, officers, employees, attorneys, consultants and other
agents and advisors of either party or of the Affiliates of either party.  An
“Affiliate” means any entity that directly or indirectly controls, is controlled
by or is under common control with a party, whether such control arises through
the ownership of voting stock, by contract, or otherwise. Each party will be
responsible for any breach of this Agreement by its respective Representatives
and will take all reasonably necessary measures to restrain its Representatives
from unauthorized disclosure or use of Confidential Information.

 

3.                                      Exclusions. The Receiving Party will
have no obligation to preserve the confidential nature of any information which:

 

a.                                      was previously known to such party free
of any obligation to keep it confidential; or

 

b.                                      is or becomes publicly available by
means other than unauthorized disclosure; or

 

c.                                       is developed by or on behalf of such
party independent of any Confidential Information furnished under this
Agreement; or

 

d.                                      is received from a third party whose
disclosure does not violate any confidentiality obligation.

 

4.                                      Mandatory Disclosure Exemption.  In the
event the Receiving Party or its employees need (for securities law purposes) to
make disclosures of Confidential Information or become legally compelled (by
oral questions, interrogatories, requests for information or documents,
subpoenas, civil investigative demands or otherwise) to disclose any
Confidential Information of the Disclosing Party, the Receiving Party will
provide the Disclosing Party with prompt written notice so that (a) the
Disclosing Party can work with the Receiving Party to limit the disclosure to
the greatest extent possible consistent with legal obligations (it being
understood that disclosure of the name of the other party will never be made
without that party’s prior written consent) or (b) the Disclosing Party may seek
a protective order or other appropriate remedy, or if the Disclosing Party so
directs, the Receiving Party will exercise its reasonable best efforts to obtain
a protective order or other appropriate remedy at the Disclosing Party’s
reasonable expense.  Failing the entry of a protective order or other
appropriate remedy or receipt of a waiver hereunder, the Receiving Party will
furnish only that portion of the Confidential Information which it is

 

--------------------------------------------------------------------------------


 

advised by its counsel is legally required to be furnished and will exercise its
reasonable best efforts to obtain reliable assurance that confidential treatment
will be accorded such Confidential Information.

 

5.                                      No Rights Granted.  All Confidential
Information and all tangible forms of such information received under this
Agreement by the Receiving Party will remain the property of Disclosing Party.
 Nothing contained in this Agreement will be construed as (i) requiring
Disclosing Party to disclose, or Receiving Party to accept, any particular
information, or (ii) granting to Receiving Party a license, either express or
implied, under any patent, copyright, trade secret, or other intellectual
property rights now or hereafter owned, obtained or licensable by Disclosing
Party. Neither this Agreement, nor the disclosure of Confidential Information
under this Agreement will constitute or imply any promise or any commitment by
either party with respect to any other present or future transaction.   Each
party agrees that it will not modify or create other works with the other
party’s Confidential Information, or reverse engineer or decompile or
disassemble any software programs contained therein.

 

6.                                      No Warranty.  All Confidential
Information is provided “As Is”, without warranty of any kind. In particular,
the parties do not warrant, assure or guarantee that the information disclosed
constitutes a non-infringement of other third-party trademarks, patents,
copyrights, mask works or any other intellectual property right in the
information disclosed.  Receiving Party agrees that Disclosing Party will not
have liability or responsibility for any errors or omissions in, or any business
decisions made by Receiving Party in reliance on, any Confidential Information
disclosed by Disclosing Party under this Agreement.

 

7.                                      Remedies.  Each party agrees that the
Disclosing Party would be irreparably injured by a breach of this Agreement by
the Receiving Party or its Representatives and that the Disclosing Party will be
entitled to equitable relief, including injunctive relief and specific
performance, in the event of any breach of the provisions of this Agreement.
 Such remedies will not be deemed to be the exclusive remedies for a breach of
this Agreement, but will be in addition to all other remedies available at law
or in equity.

 

8.                                      Compliance with Export Regulations.
 Each Party agrees that it will not export or re-export outside the United
States, either directly or indirectly, any Confidential Information without
first obtaining the prior written approval of the Disclosing Party, which may
entail obtaining clearance or licensing by a governmental authority.

 

9.                                      Term.  The term of this Agreement will
commence on the Effective Date and will continue for the term of the Consulting
Services Agreement entered into between the parties (the “Term”). A party’s
obligations to protect Confidential Information which it has received during the
Term will survive for a period of three (3) years after the date of disclosure
of such Confidential Information; provided, however, that a party’s obligation
to protect any Confidential Information which is a trade secret under applicable
law will continue as long as such Confidential Information remains a trade
secret under applicable law.

 

10.                               Governing Law.  This Agreement will be
governed by and construed under the laws of the State of Colorado. Each party
irrevocably consents to the jurisdiction and venue of the state and federal
courts located in Douglas County, Colorado.

 

11.                               Entire Agreement.  This Agreement constitutes
the entire understanding between the parties with respect to Confidential
Information provided in connection with the Purpose and supersedes all prior
agreements between the parties with respect to Confidential Information provided
in connection with Purpose. No amendment or modification of this Agreement will
be valid or binding on the parties unless made in writing and executed on behalf
of each party by its duly authorized representative.  If any provision of this
Agreement is found to be unenforceable, the remainder will be enforced as fully
as possible and the unenforceable provision will be deemed to be modified to the
limited extent required to permit its enforcement in a manner most closely
approximating the intention of the parties as expressed in this Agreement.

 

12.                               Notices.  All notices and other communications
provided for or permitted under this Agreement will be in writing, made by hand
delivery; first class mail, postage prepaid, return receipt requested; or by
reliable overnight courier addressed to a party at the address indicated in this
Agreement.  Notices will be deemed delivered when received by the party being
notified, or, if sent via first class mail as above, will be deemed delivered
four days after such remittance.

 

13.                               Assignment.  Neither this Agreement nor any of
the rights and obligations created in this Agreement may be assigned, in whole
or in part, by either party, without the prior written consent of the other
party.  Any assignment contrary to the foregoing is void.  This Agreement will
be binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.

 

--------------------------------------------------------------------------------


 

14.                               Administrative Ease.  The parties agree that
this Agreement may be executed in counterparts, and that such counterpart
signatures will be considered effective if provided by PDF or facsimile
transmission.

 

Each party has caused this Agreement to be executed on its behalf as of the
1st day of October, 2017 (“Effective Date”).

 

RICHARD A. DINKEL

 

 

 

/s/ RICHARD A. DINKEL

 

 

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ JULIE GOSAL HOARAU

 

 

Julie Gosal Hoarau

 

 

Title: SVP Finance

 

 

--------------------------------------------------------------------------------